DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 28 May 2021 amends claims 5, 9, 12-19, 21, 23, 26, and 28. Claims 2, 4, 7, 8, 10, 20, 22, 27, and 29-41 have been cancelled. Applicant’s amendment has been fully considered and entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the signing request" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 28 recites the limitation "the signing request" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 9, 11, 13, 16-19, 23-26, 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmidt, WO 2015/088986. Referring to claim 1, Schmidt discloses a cloud based document signing system that includes a validation system that provides document viewing capabilities ([0043]: validation system is mapped to the claimed signing device), which meets the limitation of a signing device associated with a signer content to be signed. The validation system interacts with user devices to capture user email addresses ([0058]: email address  by hashing the document and encrypting the hash with a private key) such that the digital signature is created that includes the user’s digital ID ([0088]), which meets the limitation of detecting that the signer has initiated a signing action at the signing device, transmitting the signing action and the identity attributes to a signing service which is configured to create an electronic signature including encrypting the content to be signed and the one or more identity attributes. 
Referring to claim 6, Schmidt discloses that the user receives the document signing request that includes a link such that when the user activates the link using a graphical user interface, the user is prompted to enter their username/password to log into a viewer application ([0069]-[0070]), which meets the limitation of wherein the attribute sharing item comprises a link and the method comprises presenting the link to the signer at the signing device, the link being accessible by the signer to cause an identity sheet to be presented to the signer for populating with the one or more identity attributes.
Referring to claim 9, Schmidt discloses the user selects the “sign now” option on the interface, which sends signer verification elements, such as the user’s biometric information ([0074]), to the validation system ([0078]), which meets the limitation of causing the signer to provide a biometric identifier and transmitting the biometric identifier with the signing action to the signing service. 
Referring to claim 11, Schmidt discloses a cloud based document signing system that includes a validation system that retrieves documents from a document server ([0052]: validation system is mapped to the claimed signing server), which meets the limitation of receiving at a signing server content to be signed. The validation system interacts with user devices to capture user email addresses ([0058]: email address is mapped to the claimed address;), that are ultimately used to transmit document signing requests ([0068]), which meets the limitation of receiving at a signing server address of at least one signer. The validation system generates a one-time code for a document signing request ([0083]), which meets the limitation of receiving at a signing server an identifier of at least one verification attribute of the signer. The validation system generates a document signing request that includes the document ([0072]) and a one-time code ([0083]) such that the document signing request is transmitted to the user, using the user’s email address, such that the document signing request includes a link ([0068]-[0070] & [0074] & [0077]), which meets the limitation of generating an electronic message to be transmitted to the signer’s address, the message comprising the content and the identifier of the at least one verification attribute, causing the electronic message to be transmitted to the signer’s address. The user selects the “sign now” option on the interface, which sends signer verification elements, such as the digital ID ([0074]: digital ID maps to the verification attribute) and the one-time code ([0075]: one-time code is one of the verification elements and would therefore act as an identifier for the remaining verification elements such as the digital ID), to the validation system ([0078]: user selecting the “sign now” button maps to the claimed signing action), which meets the limitation of receiving from the signer a signing action and the at least one verification attribute identifier by the identifier. The validation system retrieves the user’s private key based on the received digital ID ([0088]), which meets the limitation of accessing a digital identity of the signer to retrieve a private key associated with the signer. The validation system generates a digital signature of the document, that includes the digital ID ([0088]: digital ID is embedded in the document and therefore would be part of the document when the signature is calculated), using the private key and embeds the digital signature in the document ([0088] & [0080] & [0052]: digital signature is calculated by hashing the document and encrypting the hash with a private key), which meets the limitation of using the private key to cryptographically sign the content and the at least one verification attribute of the signer in a single encrypted electronic signature.
Referring to claim 13, Schmidt discloses that the validation system generates a digital signature of the document, that includes the digital ID ([0088]: digital ID is embedded in the document and therefore would be part of the document when the signature is calculated), using the private key and embeds the digital signature in the document ([0088] & [0080] & [0052]: digital signature is calculated by hashing the document and encrypting the hash with a private key), which meets the limitation of wherein the attributes are signed cryptographically with the content.
Referring to claim 16, Schmidt discloses that the validation system can specify multiple signers that will receive document signing requests (Figure 10, element 1004 & [0097]) such that the validation system interacts with user devices to capture user email addresses ([0058]), that are ultimately used to transmit document signing requests to each signer ([0068]), which meets the limitation of transmitting an electronic message to each of multiple signers at respective signing addresses. The document signing request that includes the document ([0072]), which meets the limitation of the message comprising the content to be signed by each signer. The validation system retrieves each user’s private key based on the received digital IDs ([0088]) such that the validation system generates a digital signature of the document using the private key and embeds the digital signature in the document ([0088] & [0080] & [0052]), which meets the limitation of accessing a digital identity of each signer to retrieve a respective private key associated with each signer, the respective private key being used to cryptographically sign the content for each signer. 
Referring to claim 17, Schmidt discloses that the digitally signature is created by hashing the document and digitally signing the created hash using the private key ([0052]), which meets the limitation of generating a hash of the content and producing the electronic signature by cryptographically signing the hash using the private key. 
Referring to claim 18, Schmidt discloses that the digital signature is created by hashing the document ([0052]), that includes the digital ID ([0088]: digital ID is mapped to the claimed verification attribute and is embedded in the document and therefore would be part of the document when the signature is calculated), using the private key and embeds the digital signature in the document ([0088] & [0080] & [0052]), which meets the limitation of generating a hash of the at least one verification attribute of the signer and generating an electronic signature by cryptographically signing the hash using the private key. 
Referring to claim 19, Schmidt discloses that the digital signature is created by hashing the document ([0052]), that includes the digital ID ([0088]: digital ID is mapped to the claimed verification attribute and is embedded in the document and therefore would be part of the document when the signature is calculated), using the private key and embeds the digital signature in the document ([0088] & [0080] & [0052]), which meets the limitation of generating a hash of the attributes and generating the electronic signature by cryptographically signing a content hash and the hash of the attributes using the private key.
Referring to claim 23, Schmidt discloses an administrator operating an administrator device to select documents ([0052]: identified documents are provided to the validation system from a document server) that are to be signed and selecting persons to digital sign the identified documents ([0104]: identify users to digital sign the document reads on the claimed request for at least one identity attribute since the digital signing process utilizes the user’s digital ID [0088]) such that the administrator is communicating with the validation server to make the selections ([0094] & Figure 10: validation server reads on the claimed signing server), which meets the limitation of at a requesting device associated with a requestor, providing content to be signed and a request for at least one identity attribute to be included in the electronic signature for the content, transmitting the attribute request to a signing server. Identified documents are provided to the validation system from a document server ([0052]), which meets the limitation of transmitting the content to be signed to a signing server. The validation server digitally signs the document such that the digitally signed document using the private key of the user corresponding with the digital ID includes the signing user’s digital ID and transmits the signed digital document to the clients ([0088]), which meets the limitation of receiving a signed version of the content, the signed version including an electronic signature which comprises an encrypted version of the content and the identity attribute, the encryption having used a private key access from a digital identity of a signer. 
Referring to claims 24, 25, Schmidt discloses that the email address of the identified users is provided in order to transmit document signing requests ([0058] & [0068] & Figure 10, element 1004: multiple signers identified), which meets the limitation of wherein the request defines an address for at least one signer to sign the content, wherein the request defines multiple addresses of multiple signers to sign the content.
Referring to claim 26, Schmidt discloses an administrator operating an administrator device to select documents ([0052]: identified documents are provided to the validation system from a document server) that are to be signed and selecting persons to digital sign the identified documents ([0104]), which meets the limitation of wherein the request defines multiple pieces of content each to be signed by one or more respective signer. 
Referring to claim 28, Schmidt discloses that the validation system generates a document signing request that includes the document ([0072]) and a one-time code ([0083]) such that the document signing request is transmitted to the user ([0068]-[0070] & [0074] & [0077]), which meets the limitation of wherein signing request includes a credential enabling the requestor to access a sharing token from a digital identity platform. Examiner notes that the credential “enabling” access to a sharing token represents an intended use limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt, WO 2015/088986, in view of Roos, EP 2890170. Referring to claims 3, 5, Schmidt discloses the user receives the document signing request that includes a link such that when the user activates the link using a graphical user interface, a request is sent by the user device to the validation system that includes signer verification elements such as the user’s digital ID ([0069]-[0070] & [0074]).
Schmidt does not disclose that the link included in the document signing request is a QR code. Roos discloses a log-in procedure that includes the user receiving a QR code that includes identifier information ([0023]) such that when the QR code is scanned, user authentication credentials are acquired based on the identifier information and utilized to automatically log-in ([0024]-[0029]), which meets the limitation of wherein attribute sharing item is a graphical item accessible by the signing device, wherein the graphic item comprises a token containing attribute identifiers enabling the one or more identity attribute to be access from an identity platform which holds a digital identity for the signer. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the link included in the document signing request to have been implemented as a QR code in the manner described in Roos in order to provide the user with a mechanism to authenticate themselves without having to manually enter credentials as suggested by Roos ([0006]).
Referring to claim 12, Schmidt discloses the user receives the document signing request that includes a link such that when the user activates the link using a graphical user interface, a request is sent by the user device to the validation system that includes signer verification elements such as the user’s digital ID ([0069]-[0070] & [0074]).
Schmidt does not disclose that the link included in the document signing request is a QR code. Roos discloses a log-in procedure that includes the user receiving a QR code that includes identifier information ([0023]) such that when the QR code is scanned, user authentication credentials are acquired based on the identifier information and utilized to automatically log-in ([0024]-[0029]), which meets the limitation of wherein the electronic message contains a token which when accessed by a signing device access attributes from the digital identity. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the link included in the document signing request to have been implemented as a QR code in the manner described in Roos in order to provide the user with a mechanism to authenticate themselves without having to manually enter credentials as suggested by Roos ([0006]).
Claims 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt, WO 2015/088986, in view of Huxley, U.S. Publication No. 2013/0013699. Referring to claims 14, 15, Schmidt discloses that documents can be shared between organizations ([0053]). Schmidt does not specify that the sharing is controlled based on a sharing request that dictates access to the documents. Huxley discloses the sharing of content by a sharing user that transmits to a server identification information of users that can access content, along with identifiers of which content those users can access, and an identification of credentials that are required to access the content ([0061]-[0062]: server reads on the claimed identity platform; user attributes/access information reads on the claimed sharing token), which meets the limitation of transmitting a sharing request to a digital identity platform containing a digital identity of the signer to access a sharing token comprising a sharing policy which defines the attributes required from the signer. The sharing request identifiers the users that can access the content ([0061]), which meets the limitation of wherein the sharing request comprises a token identifying a requestor who has transmitted the signing request to the server. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the document sharing between organizations of Schmidt to have been controlled using the sharing mechanism of Huxley in order to provide different levels of access to users as suggested by Huxley ([0030]).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Schmidt, WO 2015/088986, in view of Geoffrey, U.S. Patent No. 9,992,026. Referring to claim 21, Schmidt discloses the user selects the “sign now” option on the interface, which sends signer verification elements, such as the user’s biometric information ([0074]), to the validation system ([0078]). The validation system generates a digital signature of the document, that includes the digital ID ([0088]: digital ID is embedded in the document and therefore would be part of the document when the signature is calculated), using the private key and embeds the digital signature in the document ([0088] & [0080] & [0052]).
Schmidt does not disclose that the user’s biometric information is digitally signed along with the content. Geoffrey discloses applying biometrics to a document such that the biometrics and the document are digitally signed (Col. 3, lines 13-58), which meets the limitation of receiving a biometric identifier from the signer and generating the electronic signature by cryptographically signing the biometric identifier and the content. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the biometric information of Schmidt to have been digitally signed along with the documents in order to provide a non-reputable means of signature verification that also protects the user from impersonation as suggested by Geoffrey (Col. 1, lines 22-30 & Col. 3, lines 46-54).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gerhardt, U.S. Publication No. 2016/0035053, discloses a real estate transaction system that includes a document signing service.
Peterson, U.S. Publication No. 2017/0223093, discloses a customer service system that provides document signing services.
Adluri, U.S. Publication No. 2020/0076612, discloses electronic document signing services using blockchain. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN E LANIER whose telephone number is (571)272-3805. The examiner can normally be reached M-Th: 6:20-4:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 5712724063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN E LANIER/          Primary Examiner, Art Unit 2437